Citation Nr: 1538583	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neck pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel








INTRODUCTION

The Veteran had active duty service from September 1975 to September 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

In an April 2014 decision, the Board denied his issue.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in July 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's April 2014 decision and remanded this issue back to the Board for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Court has directed that additional development is necessary in this appeal.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

The Joint Motion stipulates that in August 2010, the Veteran submitted two treatment records from Temple Women's Clinic dated February 12, 2009, and May 7, 2010.  The treatment records show that they are pages 55, 89, and 110 of records that were "Printed on Jun 14, 2010" at the Central Texas Health Care System.  However, a complete print out of such records is not contained in the record.  Additionally, it further notes the most recent VA treatment records from Central Texas Health Care System are from June 22, 2000, through December 11, 2008,  (printed on February 10, 2009, and May 29, 2009), but that only a portion of the records from this period were actually submitted into the record.  Although the RO has since associated treatment records from May 4, 2010, until June 30, 2015, with the claims file, records from December 11, 2008, to May 4, 2010, are still not of record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file a complete copy of the outstanding VA records, including those from Central Texas Health Care System, to include all records from June 22, 2000, until May 4, 2010; and from June 30, 2015.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




